By the Court.
The order of removal,' unáppealéd from, is not conclusive, as an adjudication, that the pauper was settled in St. Albans, unless St. Albans had been notified of such or-derj so that they could have appealed; In this case* the notice’ was not sufficient to render the order conclusive ; no notice was given, that an order óf removal had been made ; nor could St. Albans infer that an order had been made, from the demand óf money, as Fairfield might have demanded and recovered the money, without any order of removal.
New trial granted.